DICE, Judge.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of $300.
The evidence was undisputed that, on the night in question, the appellant was stopped and arrested by Motorcycle Officer L. E. Gray while driving his motor vehicle upon a public street and highway in the City of Dallas. Officer Gray testified that he stopped appellant because the automobile he was driving fit the description of an automobile he was looking for after having received a radio dispatch. The officer in describing appellant’s actions and appearance, after he was taken into custody, testified that appellant was “unsteady on his feet”; that his speech was “slurred” and his face in a “flushed condition,” “reddish pink”; and that he had a strong odor of “alcoholic beverage” on his breath. The officer expressed his opinion that, at such time, appellant was “very intoxicated.”
Officer W. R. Jordan, who was dispatched to the scene and took appellant to jail, corroborated Officer Gray in his description of appellant and expressed his opinion that appellant was intoxicated.
*550The state’s witness, L. E. Rogers, who was with Officer Gray on the night in question, also expressed his opinion that appellant was intoxicated.
Appellant, testifying as a witness in his own behalf, admitted driving his automobile on the night in question and having consumed three beers, but denied that he was intoxicated.
The jury resolved the disputed issue of intoxication against the appellant and we find the evidence sufficient to sustain their verdict.
There are no formal bills of exception or objections to the court’s charge. No brief has been filed on behalf of appellant.
We have examined the informal bills of exception appearing in the statement of facts and find no reversible error therein.
The judgment is affirmed.
Opinion approved by the Court.